Citation Nr: 1519923	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in Vietnam from February 1969 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This appeal has since been transferred to the Columbia, South Carolina RO. 

The Veteran testified at an April 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record electronically in the "Virtual VA" system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran and his representative expressed concerns about the May 2011 VA examination.  The examination was conducted by a Doctor of Osteopathic Medicine (D. O.), a profession not necessarily the most expert in mental health issues.  Despite noting that the Veteran's stressor met Criteria A to satisfy a PTSD diagnosis - along with several other criteria - PTSD was not diagnosed with insufficient rationale supporting that conclusion.  Therefore, 
the Board finds it necessary to remand the claim for a new examination with an appropriate medical professional.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with a VA psychiatrist or psychologist to determine: (1) if the Veteran has PTSD, and (2) if so, whether that psychiatric disability is at least as likely as not related to active military service, to include the Veteran's asserted stressor of witnessing friends being killed in firefights and stepping on landmines.   

Note: The Veteran has already been service-connected for an anxiety disorder.  

The claims folder must be made available to the examiner for review in conjunction with the examination and such review noted in the examination report.  The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided.

2.  Then readjudicate the claim, and issue a supplemental statement of the case if it is not granted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

